Exhibit 10.1

HILLENBRAND INDUSTRIES, INC.

Amended and Restated Short-Term Incentive Compensation Program

ARTICLE I

PURPOSE AND DEFINITIONS



  1.1   Purpose. The purpose of this Program is to provide performance-based
incentive awards, in addition to regular salary, to eligible employees of
Hillenbrand Industries, Inc. and its Subsidiaries. The Program provides the
mechanism to pay amounts above the average total cash compensation when the
Company experiences above average financial success. The Program is designed to
encourage high individual and group performance and is based on the philosophy
that employees should share in the success of the Company if above average value
is created for Company shareholders.



  1.2   Definitions:



  (a)   “Achievement Percentage” means a percentage determined in writing by the
Committee.



  (b)   “Base Incentive Compensation” means the amount determined in accordance
with Section 4.3.



  (c)   “Base Salary” means the annual calendar earnings of a Participant
including wages and salary as reported for federal income tax purposes, but
excluding all bonus payments of any kind, commissions, incentive compensation,
equity based compensation, long term performance compensation, perquisites and
other forms of additional compensation.



  (d)   “Board of Directors” or “Board” means the Board of Directors of
Hillenbrand Industries, Inc.



  (e)   “Business Criteria” means one or more of the following financial indexes
of the Company or a Subsidiary for a Plan Year determined in accordance with the
Company’s accounting principles less certain non-reoccurring and/or non-expected
events happening in any Plan Year, as determined by the Committee: revenue,
earnings per share, net income, shareholder value growth, return on equity, cash
flow, comparisons against Standard & Poor’s indices and/or other indices,
criteria or comparator groups, as selected and approved by the Committee. The
Business Criteria may include both financial and non-financial measures and may
reflect achievement of tactical and strategic plans of a Subsidiary.



  (f)   “Business Criteria Achievement” means the actual final result of a
Business Criteria for a Plan Year.



  (g)   “Cause” shall mean the Committee’s good faith determination that a
Participant has:



  (i)   Failed or refused to fully and timely comply with any reasonable
instructions or orders issued by the Employer, provided such noncompliance is
not based primarily on the Participant’s compliance with applicable legal or
ethical standards;



  (ii)   Acquiesced or participated in any conduct that is dishonest,
fraudulent, illegal (at the felony level), unethical, involves moral turpitude
or is otherwise illegal and involves conduct that has the potential, in the
Employer’s reasonable opinion, to cause the Employer, its related companies or
any of their respective officers or its directors embarrassment or ridicule;



  (iii)   Violated any Employer policy or procedure, specifically including a
violation of Hillenbrand Industries, Inc.’s Code of Ethical Business Conduct; or



  (iv)   Engaged in any act, which is contrary to its best interests or would
hold the Employer, its related businesses or any of their respective officers or
directors up to probable civil or criminal liability, excluding the
Participant’s actions in compliance with applicable legal or ethical standards
        .



  (h)   “CEO” means the Chief Executive Officer of the Company.



  (i)   A “Change in Control” means:



  (i)   the date that both of the following occur:



  (A)   any person, corporation, partnership, syndicate, trust, estate or other
group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any Subsidiaries or any employee benefit plan of the
Company or any Subsidiaries, (y) the acquisition of securities of the Company
directly from the Company, or (z) the acquisition of securities of the Company
by one or more members of the Hillenbrand Family (which term shall mean
descendants of John A. Hillenbrand and their spouses, trusts primarily for their
benefit or entities controlled by them), and



  (B)   members of the Hillenbrand Family cease to be, directly or indirectly,
the Beneficial Owners of Voting Securities having a voting power equal to or
greater than that of such person, corporation, partnership, syndicate, trust,
estate or group;



  (ii)   the consummation of a merger or consolidation of the Company with
another corporation unless



  (A)   the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;



  (B)   no person, corporation, partnership, syndicate, trust, estate or other
group beneficially owns, directly or indirectly, 35% or more of the voting power
of the outstanding voting securities of the corporation resulting from such
merger or consolidation except to the extent that such ownership existed prior
to such merger or consolidation; and



  (C)   the members of the Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;



  (iii)   the date on which a majority of the members of the Board consist of
persons other than Current Directors (which term shall mean any member of the
Board on the date hereof and any member whose nomination or election has been
approved by a majority of Current Directors then on the Board);



  (iv)   the consummation of a sale or other disposition of all or substantially
all of the assets of the Company; or



  (v)   the date of approval by the shareholders of Corporate of a plan of
complete liquidation of the Company.



  (j)   “Committee” means the Compensation and Management Development Committee
of the Board appointed to administer the Program under Article II. Each
Committee member shall be an outside director for purposes of Section 162(m)(4)
of the Internal Revenue Code of 1986, as amended.



  (k)   “Company” means Hillenbrand Industries, Inc. as a corporate holding
company and does not include Subsidiaries.



  (l)   “Disability” means a physical or mental disability by reason of which a
Participant is determined by the Office of the President or its delegate, to be
eligible (except for the waiting period) for permanent disability benefits under
Title II of the Federal Social Security Act.



  (m)   “Employer” means Hillenbrand Industries, Inc., an Indiana Corporation,
and its Subsidiaries.



  (n)   “Executive Management Team” means the officers of the Corporation who
report directly to the CEO.



  (o)   “Incentive Compensation” means the Incentive Compensation as provided
for in Article IV.



  (p)   “Incentive Compensation Pool” means the aggregate amount of Base
Incentive Compensation for all Participants for any Plan Year.



  (q)   “Incentive Compensation Opportunity” means the percentage of Base Salary
as determined in accordance with Section 4.2.



  (r)   “Participant” means any individual who is a non-bargained for, full-time
or regular part-time employee of the Employer and is selected for participation
in the Program pursuant to Article III.



  (s)   “Percentage of Target One Achievement” means a percentage determined as
of the end of each Plan Year as follows:

(Business Criteria Achievement – Performance Base) ¸ (Target One – Performance
Base.)



  (t)   “Percentage of Target Two Achievement” means a percentage determined as
of the end of each Plan Year as follows:

(Business Criteria Achievement – Target One) ¸ (Target Two – Target One)



  (u)   “Performance Base” means the base level of achievement of the Company or
a Subsidiary with respect to the Business Criteria, as determined in accordance
with Section 4.1.



  (v)   “Plan Year” means the fiscal year beginning on October 1st and ending on
September 30th. The first Plan Year shall begin on October 1, 2003.



  (w)   “Program” means the Hillenbrand Industries, Inc. Short-Term Incentive
Compensation Program.



  (x)   “Subsidiary” means an operating company unit of which a majority equity
interest is owned directly or indirectly by the Company.



  (y)   “Target One” means a certain level of achievement of the Company or a
Subsidiary with respect to the Business Criteria, as determined in accordance
with Section 4.1.



  (z)   “Target Two” means a certain level of achievement of the Company or a
Subsidiary with respect to the Business Criteria which is greater than Target
One as determined in accordance with Section 4.1.

ARTICLE II

ADMINISTRATION

Full power and authority to construe, interpret, and administer the Program,
including power to establish, administer and certify performance goals related
to Incentive Compensation is vested in the Committee. Decisions of the Committee
are final, conclusive and binding upon all parties, including the Employer, the
Company and its shareholders and the Participants. The Committee may rely upon
recommendations of the CEO, the Executive Management Team, or persons designated
by the Committee, in approving financial and non-financial goals recommended to
it.

ARTICLE III

PARTICIPANTS

Participation in this Program by members of the Executive Management Team or any
Company corporate officer elected to such position by the Board shall be
determined by the Committee. Other Participants in this Program shall be
determined by the CEO or if an eligible employee is employed by a Subsidiary,
then the Chief Executive Officer of such Subsidiary.

ARTICLE IV

INCENTIVE COMPENSATION



  4.1   Establishment of Performance Base and Target. A Performance Base, Target
One and Target Two for the Company Vice Presidents as a group shall be
recommended by the CEO and approved by the Committee. The Performance Base,
Target One and Target Two of a Participant who is otherwise employed by the
Company shall be established and approved by the CEO. The Performance Base,
Target One and Target Two of a Participant who is employed by a Subsidiary shall
be established and approved by the CEO and the Chief Executive Officer of each
Subsidiary, respectively. The Performance Base, Target One and Target Two shall
be established annually for the Company and each Subsidiary and will be
communicated to each Participant.



  4.2   Base Salary as a Part Incentive Compensation. Incentive Compensation
Opportunity is established in writing annually by the Committee (within ninety
(90) days of the start of each Plan Year) in percentages up to but not exceeding
the following:

      Class of Participant   Incentive Compensation Opportunities
Chief Executive Officer of the Company
  90% of Base Salary
 
   
Chief Executive Officer of a Subsidiary
  75% of Base Salary
 
   
Company Chief Financial Officer
  50% of Base Salary
 
   
Company or Subsidiary Senior Executives
  50% of Base Salary
 
   
Company or Subsidiary Executives
  40% of Base Salary
 
   
Other Key Executives
  30% of Base Salary



  4.3   Base Incentive Compensation Calculation. Except as set forth in
Section 4.5, attainment of the Performance Base or below for a Plan Year shall
result in Base Incentive Compensation of 0% of the Incentive Compensation
Opportunity as set forth in Section 4.2 above. If Target Two is met or exceeded
for a Plan Year, Base Incentive Compensation shall be equal to the Achievement
Percentage multiplied by the amount of a Participant’s Incentive Compensation
Opportunity as set forth in Section 4.2 above. If Business Criteria Achievement
is between the Performance Base and Target One for a Plan Year, the Base
Incentive Compensation shall be equal to the Percentage of Target One
Achievement multiplied by both (i) the amount of a Participant’s Incentive
Compensation Opportunity as set forth in Section 4.2 above and (ii) a percentage
equal to one-half of the Achievement Percentage. If the Business Criteria
Achievement is between Target One and Target Two for a Plan Year, the Base
Incentive Compensation shall be equal to the amount of a Participant’s Incentive
Compensation Opportunities set forth in Section 4.2 above multiplied by a
percentage as determined under the following formula:

[1/2 Achievement Percentage plus (Percentage of Target Two Achievement times 1/2
Achievement Percentage)]



  4.4   Incentive Compensation. After the Business Criteria Achievement and Base
Incentive Compensation has been determined for each Plan Year, the Committee
shall evaluate each Participant on his or her individual performance goals. The
Committee shall determine each Participant’s Incentive Compensation based on
individual financial and non-financial goals for each Participant. The aggregate
amount of Incentive Compensation that can be paid to all Participants for any
Plan Year shall not exceed the Incentive Compensation Pool for such Plan Year.
The Committee may create or authorize, with the assistance of the CEO, sub-pools
for Participants based on which Subsidiary they are employed by or any other
criteria the Committee deems appropriate, provided that the aggregate amount of
all sub-pools cannot exceed the Incentive Compensation Pool for any Plan Year.
The aggregate amount of Incentive Compensation that can be paid to all
Participants in a sub-pool or combination of sub pools is the aggregate amount
of Base Incentive Compensation allocated by the Committee to such sub-pool or
combination of sub-pools.



  4.5   Non-Business Criteria Based Incentive Compensation. The Committee may
establish a “Non-Business Criteria Pool”. Once such a Non-Business Criteria Pool
is established, the CEO may, in his or her discretion (with approval from the
Committee for Company Vice Presidents), allocate all or some of the Non-Business
Criteria Pool to all or some Participants and the amount allocated to any
Participants shall be the Participant’s Incentive Compensation under the Program
for the Plan Year.



  4.6   Payment of Incentive Compensation. Incentive Compensation shall be due
and payable in cash after forty (40) days but not later than seventy-five
(75) days after the end of the Plan Year.



  4.7   Election to Defer Compensation – Deferral Period. A Participant may
elect to defer all or any portion of his or her Incentive Compensation. A
Participant’s written election to defer any compensation must be made in the
year before the beginning of the period of service, ordinarily a Plan Year,
during which such compensation would otherwise be paid.



  4.8   Termination of Employment. Subject to Section 4.9 below and the last
sentence of this section, termination of Participant’s employment prior to the
last day of the Plan Year for any reasons other than death, Disability or normal
or early retirement (as determined under the Company’s Pension Plan or Savings
Plan) shall terminate a Participant’s right to any non-deferred Incentive
Compensation. Termination of employment because of death, Disability or normal
or early retirement shall result in a pro-ration of Incentive Compensation based
on the number of months employed during the Plan Year of a Participant’s
termination of employment. Upon a termination of employment for Cause at any
time, a Participant shall forfeit any and all payments due under this Program.



  4.9   Change in Control. Upon a Change in Control, a Participant’s unpaid
Incentive Compensation for a Plan Year ending prior to the Change in Control
shall in all events be paid in accordance with Section 4.6. In addition, a
Participant’s Incentive Compensation for the Plan Year during which the Change
in Control occurred shall in no event be less than the amount calculated
pursuant to Sections 4.2, 4.3, 4.4 and 4.5 above as if the Target (at 100%) had
been achieved. For purposes of such calculation, Base Salary shall mean such
Participant’s annualized Base Salary for the calendar year in which the Change
in Control occurred times a fraction, the numerator of which is the number of
months from the start of the Plan Year up to and including the month during
which the Change in Control occurred and the denominator of which is 12.
Following a Change in Control, the Incentive Compensation under the Program
shall be paid out at the time specified in Section 4.6 above, provided, however,
and notwithstanding Section 4.8 above, that in the case of a Participant whose
employment is terminated prior to payout (for any reason other than on account
of termination of employment by the Company for Cause) the Incentive
Compensation shall be paid out within 30 days of such termination of employment.
In the event of termination for Cause, the Incentive Compensation shall be
forfeited.

ARTICLE V
FINALITY OF DETERMINATION

Each determination made by the Committee and the CEO shall be final, binding and
conclusive for all purposes and upon all persons. The Committee may rely
conclusively on the determinations made by and information received from the
Company’s independent public accountants or the Employer employees with respect
to action of the Committee.

ARTICLE VI
LIMITATIONS

No employee of the Employer or any other persons shall have any claim or right
(legal, equitable or other) to be granted any award under the Program, and no
director, officer or employee of the Employer, or any other person, shall have
the authority to enter into any agreement with any person for the making or
payment of any award under the Program or to make any representation or warranty
with respect thereto.

Neither the action of the Company in establishing the Program nor any action
taken by the Company, the Committee, the Board of Directors, CEO, Executive
Management Team, or any persons designated by them to administer the Program,
nor any provision of the Program, shall be construed as giving to any
Participant or employee of the Employer the right to be retained in the employ
of the Employer.

ARTICLE VII
AMENDMENTS, SUSPENSION OR TERMINATION

The Board may discontinue the Program in whole or in part at any time and may
from time to time amend or revise the terms as permitted by applicable statute;
provided, however, that no such discontinuance, amendment, or revision shall
effect adversely any right or obligation with respect to any award theretofore
made. No amendment shall require shareholder approval unless such approval is
otherwise required by law.

ARTICLE VIII
MISCELLANEOUS



  8.1   Effective Date. This Program was approved by the Board of Directors on
August 18, 2003, and became effective October 1, 2003.



  8.2   Governing Law. This Program shall be governed by and construed in
accordance with the laws of the State of Indiana.

